SUPREME COURT OF ARIZONA
                             En Banc



BILL PARROT,                      )    Arizona Supreme Court
                                  )    No. CV-05-0104-PR
             Plaintiff-Appellant, )
                                  )    Court of Appeals
                 v.               )    Division One
                                  )    No. 1 CA-CV 04-0121
DAIMLERCHRYSLER CORPORATION,      )
                                  )    Maricopa County
              Defendant-Appellee. )    Superior Court
                                  )    No. CV02-008392
                                  )
__________________________________)    O P I N I O N


        Appeal from the Superior Court in Maricopa County
            The Honorable Jonathan H. Schwartz, Judge

                            AFFIRMED

          Opinion of the Court of Appeals, Division One
             210 Ariz. 143, 108 P.3d 922 (App. 2005)

                             VACATED
________________________________________________________________

KROHN & MOSS, LTD.                                           Phoenix
     By   Marshall Meyers
          Ian Pryor
Attorneys for Bill Parrot

BOWMAN AND BROOKE LLP                                    Phoenix
     By   Negatu Molla
          Jennifer L. Haman
Attorneys for DaimlerChrysler Corporation
________________________________________________________________


R Y A N, Justice

¶1        In this case, we must determine whether an automobile
lessee can maintain an action under the Magnuson-Moss Warranty

Act (“Warranty Act” or “Act”), 15 U.S.C. §§ 2301-2312 (2000),

and whether the lessee has a right to pursue remedies under the

Arizona Motor Vehicle Warranties Act (“Lemon Law”), Ariz. Rev.

Stat. (“A.R.S.”) §§ 44-1261 to -1267 (2003 & Supp. 2005).                             We

hold   that,    under    the    circumstances          of    this     case,    a   lessee

neither can sue under the Warranty Act nor have remedies under

the Lemon Law.

                                          I

¶2            Bill Parrot leased a 2000 Jeep Cherokee from Pitre

Chrysler Plymouth Jeep Eagle (“Pitre”) in Scottsdale, Arizona.

The    Jeep    came    with    “Chrysler’s          standard    limited       warranty.”

Simultaneously        with    executing       its    lease     with    Parrot,     Pitre

assigned the lease to the lender, Chrysler Financial Company,

L.L.C.    Pitre apparently retained title to the vehicle.1

¶3            Parrot alleges that while he possessed the vehicle, he

had to bring it to various dealerships at least thirteen times

for repairs including: at least eleven times for suspension/axle

defects; four times for alignment defects; three times for a

windshield leak; three times for brake defects; and once for an

exhaust system defect.

¶4            Dissatisfied with the repair work done on the Jeep,

1
     At oral argument, Parrot claimed for the first time that
Pitre sold the Jeep to Chrysler Financial. However, nothing in
the record establishes that any such sale occurred.

                                      - 2 -
Parrot     filed         suit     in         superior              court       alleging          that

DaimlerChrysler had breached its written warranty and seeking

remedies under the Warranty Act and the Lemon Law.                                   The parties

filed    cross     motions      for    summary          judgment.           The   trial         court

granted DaimlerChrysler’s motion for summary judgment.

¶5           Parrot      appealed.               The    court       of     appeals      reversed,

concluding      that    Parrot     was       a    consumer          subject     to     protection

under    both     the   Warranty       Act       and     the       Lemon   Law.        Parrot      v.

DaimlerChrysler Corp., 210 Ariz. 143, 150-51, ¶¶ 30, 33, 39, 108
P.3d 922, 929-30 (App. 2005).

¶6           We     granted      DaimlerChrysler’s                   petition        for    review

because the applicability of the Warranty Act and the Lemon Law

to lessees is an issue of first impression for this Court.                                         We

have jurisdiction under Article 6, Section 5(3), of the Arizona

Constitution and A.R.S. § 12-120.24 (2003).

                                             II

¶7           This       matter    concerns              the        interpretation          of     the

Warranty Act and the Lemon Law.                        Statutory interpretation is an

issue of law and is decided de novo.                          Canon Sch. Dist. No. 50 v.

W.E.S.    Constr.       Co.,    177 Ariz. 526,    529,      869 P.2d 500,      503

(1994).         “We     interpret        statutes             to    give       effect      to     the

legislature’s intent.            When a statute is clear and unambiguous,

we apply its plain language” to find the legislature’s intent

and do “not engage in other means of statutory interpretation.”


                                             - 3 -
Kent K. v. Bobby M., 210 Ariz. 279, 283, ¶ 14, 110 P.3d 1013,

1017 (2005) (citing Aros v. Beneficial Ariz., Inc., 194 Ariz.
62, 66, 977 P.2d 784, 788 (1999)).                     A statute is clear and

unambiguous when it admits of only one meaning.                          Millett v.

Frohmiller, 66 Ariz. 339, 345, 188 P.2d 457, 461 (1948).

¶8           We first examine the Warranty Act and then turn to

Arizona’s    Lemon     Law.     Under     neither       is    Parrot   entitled    to

relief.

                                        III

                                          A


¶9           In response to complaints “from irate owners of motor

vehicles complaining that automobile manufacturers and dealers

were not performing in accordance with the warranties on their

automobiles,” Motor Vehicle Mfrs. Ass’n of U.S. v. Abrams, 899
F.2d 1315, 1317 (2d Cir. 1990) (quoting H.R. Rep. No. 93-1107

(1974), as reprinted in 1974 U.S.C.C.A.N. 7702, 7708), Congress

enacted the Warranty Act in 1975.                The purpose of the Warranty

Act is “to prevent warranty deception.”                      Milton R. Schroeder,

Private Actions under the Magnuson-Moss Warranty Act, 66 Cal. L.

Rev. 1, 9 (1978) (“Schroeder”).                To further that purpose, the

Act   requires        conspicuous    disclosure          of     the     “terms    and

conditions”    of     warranties    “in       simple   and    readily    understood

language.”       15    U.S.C.   §   2302(a).           And,    “[t]o   enforce    its



                                     - 4 -
requirements, the Act permits ‘a consumer who is damaged by the

failure    of    a     supplier,      warrantor,      or    service    contractor        to

comply    with       any    obligation       under   this    chapter,      or    under    a

written warranty, implied warranty, or service contract’ to sue

warrantors       for       damages    and    other    relief      in   any      court    of

competent jurisdiction.”              DiCintio v. DaimlerChrysler Corp., 768
N.E.2d 1121, 1123 (N.Y. 2002) (quoting 15 U.S.C. § 2310(d)(1)).

To bring a cause of action under the Warranty Act, a person must

be a consumer of a consumer product and have a written warranty,

implied    warranty,         or   service      contract,     as    those     terms      are

defined by the Warranty Act.2

¶10            The Warranty Act defines “consumer product” as “any

tangible personal property which is distributed in commerce and

which     is    normally       used    for     personal,     family     or      household

purposes.”       15 U.S.C. § 2301(1).                The parties agree that the

Jeep is a consumer product.                 Therefore, the dispositive issue is

whether Parrot is a consumer as defined by the Act.

¶11            The Act creates three categories of consumers.                         Id. §

2301(3).        The first category includes “a buyer . . . of any

consumer product,” other than for purposes of resale.                           Id.     The

second encompasses “any person to whom [a consumer product] is


2
     Although the Warranty Act also refers to implied warranties
and service contracts, because the issue before this Court is
whether Parrot has the right to enforce a written warranty, we
limit our analysis to written warranties.

                                            - 5 -
transferred during the duration of . . . [a] written warranty.”

Id.     The    third   category     includes   “any   other   person     who   is

entitled by the terms of such warranty . . . or under applicable

State law to enforce against the warrantor . . . the obligations

of the warranty.”         Id.

¶12           Each category requires a qualifying sale - a sale in

which a person buys a consumer product for purposes other than

resale.       The first category necessarily involves a qualifying

sale    by    its   own    terms,   requiring    that    a    consumer    be    a

“buyer . . . of any consumer product.”                Id. (emphasis added).

The necessity of a qualifying sale for categories two and three

consumers arises from the Warranty Act’s definition of “written

warranty.”      DiCintio, 768 N.E.2d at 1124.

¶13           The Warranty Act defines “written warranty” as:

       (A) any written affirmation of fact or written promise
       made in connection with the sale of a consumer product
       by a supplier to a buyer which relates to the nature
       of the material or workmanship and affirms or promises
       that such material or workmanship is defect free or
       will meet a specified level of performance over a
       specified period of time, or

       (B) any undertaking in writing in connection with the
       sale by a supplier of a consumer product to refund,
       repair, replace, or take other remedial action with
       respect to such product in the event that such product
       fails to meet the specifications set forth in the
       undertaking,

  which written affirmation, promise, or undertaking
  becomes part of the basis of the bargain between a
  supplier and a buyer for purposes other than resale of
  such product.


                                      - 6 -
15 U.S.C. § 2301(6) (emphasis added).

¶14            Subsections (A) and (B) each expressly require a sale

of a consumer product by a supplier.                      Id.     In addition, both

subsections are modified by the qualifying phrase at the end of

15    U.S.C.    §   2301(6).       That      qualifying      phrase     calls   for   the

underlying      sale   to    be    to   a    buyer    “for      purposes    other     than

resale” and for the written affirmation, promise, or undertaking

to be part of the basis of the bargain.                 Id.

¶15            Consequently, the existence of a written warranty, as

defined by the Warranty Act, is a requirement for both category

two and category three “consumer” status.                      A person cannot be a

category two consumer unless some person purchased the vehicle

for purposes other than resale and the written warranty was

“part of the basis of the bargain between a supplier and a

buyer.”    Id.

¶16            Similarly,      a   person      cannot     be      a   category      three

consumer unless a qualifying sale has occurred.                            The category

three    definition     of     “consumer”       has   two      parts.       Both    parts

require that a qualifying sale occur - that a person purchased

the vehicle for purposes other than resale and that the warranty

was “part of the basis of the bargain between a supplier and a

buyer.”    Id.

¶17            The first part states that, in addition to meeting the



                                            - 7 -
foregoing requirements, a consumer must be a person “entitled by

the    terms    of    such   warranty    .   .   .   to   enforce      against   the

warrantor . . . the obligations of the warranty.”                      15 U.S.C. §

2301(3) (emphasis added).             The use of the word “such” to modify

“warranty” logically refers to the previous use of “warranty” in

the statute.         The previous use of “warranty” occurs in category

two when it defines a consumer as a person to whom the product

is    “transferred      during   the    duration     of   .   .   .    [a]   written

warranty.”       Id.     Thus, the first part of the definition of a

category three consumer means any person entitled by the terms

of a written warranty to enforce the obligations of the warranty

against the warrantor.           As discussed above, the term “written

warranty,”      as     defined   in    the   Warranty     Act,    is   a     “written

affirmation, promise, or undertaking [that] becomes part of the

basis of the bargain between a supplier and a buyer for purposes

other than resale of such product.”                  Id. § 2301(6) (emphasis

added).    Accordingly, to be a category three consumer under the

first part of the definition, a qualifying sale as defined by

the Warranty Act must have occurred.

¶18            The second part of category three defines a consumer

as “any other person who is entitled . . . under applicable

State law to enforce against the warrantor . . . the obligations

of the warranty.”            Id. § 2301(3) (emphasis added).                 In this

second part, the phrase “the warranty” should not be interpreted


                                        - 8 -
in     the   generic     sense       as    meaning          any      warranty.             Such    an

interpretation would be inconsistent with the statutory scheme

as a whole.

¶19           We    presume     that       Congress         uses        terms     consistently.

See,    e.g.,       United    Sav.     Ass’n         v.    Timbers        of    Inwood          Forest

Assocs.,      484 U.S. 365,        371    (1988)         (noting        that        statutory

interpretation is “a holistic endeavor”).                            Other than references

to an implied warranty,3 every other use of the term “warranty”

in 15 U.S.C. § 2301(3) is either a direct reference to “written

warranty”      or    a   short-hand         reference           to    “written         warranty.”

Thus,    a    consistent      reading           of   the        second     part       of    section

2301(3)’s      definition       of    a     category            three     consumer         requires

interpreting “warranty” as a written warranty as defined by the

Warranty Act.

¶20           We    therefore     conclude           that       to   be   a     category        three

consumer, a written warranty as defined by the Warranty Act must

exist.       Because a written warranty requires a qualifying sale,

to    meet   the     requirements         under      this       category        there       must    be

evidence of such a sale.

                                                 B

¶21           Parrot     claims      that       he    is    a     category       two       or   three

3
     The Act defines “implied warranty” as “an implied warranty
arising under State law . . . in connection with the sale by a
supplier of a consumer product.” 15 U.S.C. § 2301(7). As noted
in footnote 2, the issue of an implied warranty is not presented
in this case.

                                            - 9 -
consumer with a written warranty governed by the Warranty Act.

He    is   neither    because    no    qualifying    sale    –    a   purchase   for

purposes other than resale – has occurred.

¶22          Parrot conceded at oral argument that Pitre purchased

the Jeep from DaimlerChrysler for the purpose of resale.                         The

only identifiable sale in the record before this Court is to the

lessor, Pitre, whose ultimate goal is to resell the vehicle.

Consequently, the only sale here was for purposes of resale.

¶23          Even     though    the    language     defining      a   category   two

consumer

       appears to reach beyond sales of consumer products to
       include transactions in which a merchant leases goods
       to consumers or in which the consumer is only a
       bailee, such a reading is erroneous. The definition[]
       of [a] written . . . warrant[y] still require[s] a
       sale between a supplier and a buyer.        Thus, this
       portion of the definition of “consumer” must be viewed
       as referring to transferees after an initial sale of
       the product. There must be an initial buyer who buys
       “for purposes other than resale” of the product.

Schroeder     at     11   (second     emphasis    added)    (footnote    omitted).

Parrot concedes that there is no such sale here.

¶24          Thus, we hold that because the only sale in this case

was   for   purposes      of   resale,    Parrot    does    not   have   a   written

warranty governed by the Warranty Act.

                                          C
¶25          Parrot relies on several recent cases to support his

claim that he is either a category two or three consumer.                     We do

not find these cases persuasive.                 For example, in Cohen v. AM


                                        - 10 -
General Corp., the court concluded that “the                      purpose       of the

transaction . . . was not for resale, but for the lease of the

vehicle.”      264 F. Supp. 2d 616, 619 (N.D. Ill. 2003).                The court

based its conclusion on the following factors:                       the leasing

company would not have purchased the vehicle but for the fact

that the car dealer had entered into a leasing agreement with

the plaintiff; the leasing company did not “intend[] to add the

vehicle   to    its   inventory    or   advertise     it    for   sale     to    other

parties”; and it profited through the lease agreement.                      Id.      In

Peterson v. Volkswagen of America, Inc., the court concluded

that when a lessor purchased a vehicle for purposes of leasing

the vehicle instead of reselling it, the lessee came within the

purview of the Act as a category three consumer.                   697 N.W.2d 61,

71-73, ¶¶ 33-37, 41-42 (Wis. 2005).

¶26         But   here,   Parrot    conceded    that       Pitre,    the    dealer-

lessor, had purchased the Jeep for resale.                 Thus, both Cohen and

Peterson, in which the purpose of the purchase of the motor

vehicle was found to be for leasing, are inapposite.

¶27         Parrot also relies heavily on opinions that have held

that interpreting the Warranty Act as not applying to leases “is

inconsistent      with   the   purposes    of   the    [Warranty]        Act     –   to

protect the ultimate user of the product.”                 Szubski v. Mercedes-

Benz, U.S.A., L.L.C., 796 N.E.2d 81, 88, ¶ 28 (Ct. Com. Pl. Ohio

2003); see also Cohen, 264 F. Supp. 2d at 621 (holding that


                                    - 11 -
“[t]his reading . . . best serves Congress’ goal of ‘better

protecting consumers’”) (citation omitted); Mesa v. BMW of N.

Am., LLC, 904 So. 2d 450, 458 (Fla. Dist. Ct. App. 2005) (same).

Although          this    interpretation        of       the     Act    has    a      certain

attraction, it does not comport with the plain language of the

Act.     As discussed above, a person must be a consumer as defined

under     the       Warranty       Act,   which      requires      that       there    be      a

qualifying sale.            See 15 U.S.C. § 2301(3), (6).                 In the absence

of such a sale, Parrot simply does not qualify as a consumer

under the Act.

¶28               Finally, a few courts, including our court of appeals,

have    concluded         that     if   state   law      permits       enforcement        of   a

written warranty, then the Warranty Act governs that warranty

even     if       the    written    warranty      does    not     otherwise        meet     the

requirements of the Warranty Act.                    See, e.g., Voelker v. Porsche

Cars N. Am., Inc., 353 F.3d 516, 525 (7th Cir. 2003); Parrot,
210 Ariz. at 148-49, ¶¶ 21-27, 108 P.3d at 927-28; Mesa, 904 So.
2d at 457; Dekelaita v. Nissan Motor Corp., 799 N.E.2d 367, 372

(Ill. App. Ct. 2003).

¶29               We find the reasoning of these courts flawed in two

respects.           First, they rely upon an incorrect reading of 15

U.S.C.        §    2301(6).         Second,     they      rely     upon    the      mistaken

assumption that the use of the term “the warranty” in the second

part of category three’s definition of “consumer” means that the


                                          - 12 -
Warranty Act governs any warranty enforceable under state law.

¶30         For instance, in Parrot, the court mistakenly limited

the qualifying phrase “which written affirmation, promise, or

undertaking becomes part of the basis of the bargain between a

supplier and a buyer for purposes other than resale of such

product” to subsection (B) of 15 U.S.C. § 2301(6).                      See 210
Ariz. at 147, ¶ 15, 108 P.3d at 926.4               Instead, as set forth in

paragraphs 13 and 14, above, the qualifying phrase applies to

both subsection (A) and (B) of § 2301(6).              See also 16 C.F.R. §

700.11(b) (“A written warranty must be ‘part of the basis of the

bargain.’    This means that it must be conveyed at the time of

sale of the consumer product . . . .”).

4
     Specifically, the court quoted the definition of a warranty
in the following manner:

      any written affirmation of fact or written promise
      made in connection with the sale of a consumer product
      by a supplier to a buyer which relates to the nature
      of the material or workmanship and affirms or promises
      that such material or workmanship is defect free or
      will meet a specified level of performance over a
      specified period of time, or

      any undertaking in writing in connection with the sale
      by a supplier of a consumer product to refund, repair,
      replace, or take other remedial action with respect to
      such product in the event that such product fails to
      meet the specifications set forth in the undertaking,
      which written affirmation, promise, or undertaking
      becomes part of the basis of the bargain between a
      supplier and a buyer for purposes other than resale of
      such product.

Parrot, 210 Ariz.   at   147,   ¶   15, 108 P.3d   at   926   (emphasis
added).

                                    - 13 -
¶31         This error led the court to conclude that, to be a

category    two     consumer,     one     need        only   have     a    “written

warranty . . . ‘made in connection with the sale’ of a consumer

product by ‘a supplier’ to ‘a buyer.’”                   Parrot, 210 Ariz. at

147, ¶ 15, 108 P.3d at 926 (citations omitted).                     Likewise, the

court’s    conclusion   that    Parrot     is    a    category    three    consumer

rests in part on its mistaken reading of 15 U.S.C. § 2301(6).

See id. at 148, ¶¶ 21-22, 108 P.3d at 927.

¶32         In Dekelaita, the court concluded that the lessee was

a category three consumer because the lessee was entitled to

enforce the warranty under state law. 799 N.E.2d at 372.        This

conclusion rested on the premise that “the third [category] does

not   exclusively    require     that    the    warranty     meet[]       the   Act’s

definition if in fact it is enforceable under state law.”                        Id.

at 374.

¶33         But   Dekelaita     comes    to    this    conclusion     without     any

discussion of the statute or reference to “warranty” as used in

the definition of a category three consumer.                     See id. at 372.

Instead, the court simply assumed that a category three consumer

may obtain remedies under the Warranty Act if a warranty is

enforceable under state law.            See id.       But this is an incorrect

reading of the reference to warranty in the definition of a

category three consumer.        Under 15 U.S.C. § 2301(6), for the Act

to apply, a purchase for purposes other than resale is required.


                                    - 14 -
Dekelaita simply does not address these requirements.

¶34          The    court      in    Dekelaita         nevertheless        went        on     to

conclude that a written warranty, as defined by the Warranty

Act, existed in that case.               See id. at 372-74.          This conclusion,

however, relies upon the same mistaken reading of 15 U.S.C. §

2301(6) as was made in Parrot.                       See Dekelaita, 799 N.E.2d at

370.

¶35          Because     the        court       in    Dekelaita      relied       on        this

misreading    of    15   U.S.C.      §    2301(6),      it   ignored       the    issue      of

whether the sale was for purposes other than resale and whether

the    written     warranty    was       part    of    the   basis    of    the    bargain

between the supplier and the buyer.5                    See 799 N.E.2d at 372-74.

Dekelaita’s holding that all that is necessary to be a category

three consumer is to have some warranty that is enforceable

under state law is based upon a mistaken premise.

¶36          In Voelker, the court depended upon the holding in

Dekelaita to conclude that because the lessee could enforce the


5
     The court in Dekelaita does note that the question of
whether the car was purchased for resale was important in the
DiCintio opinion. 799 N.E.2d at 375.       But it dismisses
DiCintio’s reasoning by stating “[t]he problem with that
reasoning is that most automobile purchasers buy a car with the
ultimate goal of resale . . . .       Under the DiCintio court’s
reasoning, few buyers could ever enforce the Act.” Id. (citing
Cohen, 264 F. Supp. 2d at 620).      Because Parrot has conceded
that the purchase by Pitre – the only purchase in the record in
this case – was for purposes of resale, we need not today decide
whether other purchasers qualify under the terms of the Act.



                                          - 15 -
warranty    under    state    law,    the     lessee      was    a     category    three

consumer. 353 F.3d at 524 (citing Dekelaita, 799 N.E.2d at

372).   Because we do not find Dekelaita persuasive precedent for

this proposition, we decline to follow Voelker.

¶37         We    therefore    hold    that     because        Pitre    purchased    the

vehicle for purposes of resale, and there is no other qualifying

sale on the record before us, Parrot does not qualify as a

consumer    under    the    Warranty     Act.        As    a    result,    he     cannot

maintain an action against DaimlerChrysler under the Warranty

Act.6

                                         IV

¶38         The    Warranty    Act    “apparently         was    not    successful    in

resolving        consumer     problems        with        chronically       defective

automobiles.”       Abrams, 899 F.2d at 1317.              As a result, a number

of states enacted so-called lemon laws.                         Id.; see also Joan

Vogel, Squeezing Consumers: Lemon Laws, Consumer Warranties, and

a Proposal for Reform, 1985 Ariz. St. L.J. 589, 592 (“Due to the

inadequacy of the UCC and the Magnuson-Moss Warranty Act, thirty

seven states have now passed lemon laws to deal with automobile

warranty disputes.”).         Arizona enacted its version of a lemon

law in 1984.       See 1984 Ariz. Sess. Laws, ch. 265, § 1 (codified

as amended at A.R.S. §§ 44-1261 to -1265).

6
     This does not mean Parrot has no remedies. DaimlerChrysler
acknowledged that Parrot “retains any common law” or other
possible remedies.

                                      - 16 -
¶39         The Lemon Law definition of “consumer” parallels the

definition in the Warranty Act:

       “Consumer” means the purchaser, other than for
       purposes of resale, of a motor vehicle, any person to
       whom the motor vehicle is transferred during the
       duration of an express warranty applicable to the
       motor vehicle or any other person entitled by the
       terms of the warranty to enforce the obligations of
       the warranty.

A.R.S. § 44-1261(A)(1).          An important difference between the

Lemon Law and the Warranty Act is that the Lemon Law does not

define the term “warranty.”            Accordingly, the requirement that

there be a sale for purposes other than resale does not apply to

warranties under the Lemon Law.             Thus, although Parrot would not

qualify as a category one consumer under the Lemon Law because

he did not purchase the Jeep, he may qualify as a category two

or three consumer under A.R.S. § 44-1261(A)(1).                   However, we

need not decide whether Parrot would qualify as a category two

or three consumer because of the limited remedies afforded by

the Lemon Law.

¶40         The     Lemon   Law’s   remedies      for     the   failure     of     a

manufacturer “or its authorized dealers” to correct or repair

“any    defect    or   condition    which      substantially      impairs        the

use . . . of the motor vehicle,” are replacing the vehicle “or

accept[ing] return of the motor vehicle from the consumer and

refund[ing] to the consumer the full purchase price, including

all    collateral    charges,   less    a    reasonable    allowance   for       the


                                    - 17 -
consumer’s use of the vehicle.”                A.R.S. § 44-1263(A).

¶41           Both remedies assume that the consumer has the right

to transfer title to the vehicle back to the manufacturer.                        Only

the owner of the vehicle or holder of title can transfer title.

See A.R.S. § 28-2058 (2004).                This record, however, establishes

that   Pitre      is   the   owner    and   title    holder;      at    oral   argument

Parrot conceded that he did not have title in the vehicle.                           A

person who neither owns a vehicle nor has title to it cannot

return the vehicle to the manufacturer, nor is he entitled to

have   the    defective      vehicle     replaced     by    another.       Therefore,

under the Lemon Law, Parrot has no remedy.

¶42           That     the   statute’s         remedies     are    inapplicable      to

lessees      is   implicit    in      A.R.S.    §   44-1263(A),        which   provides

express      protection      of   a   “lienholder,”        requiring      that   “[t]he

manufacturer shall make refunds to the consumer and lienholder,

if any, as their interests appear,” without providing protection

for lessors.

¶43           Our conclusion is bolstered by a 1992 amendment to the

section of Arizona’s version of the Uniform Commercial Code7

pertaining to leases.             See 1992 Ariz. Sess. Laws, ch. 226, § 4

(codified as amended at A.R.S. §§ 47-2A101 to -2A532 (2005)).

In the section governing revocation of acceptance of a lease,

lessors and lessees may agree to be bound by the Lemon Law and

7
       A.R.S. §§ 47-1101 to -10102 (2005).

                                         - 18 -
not by the Uniform Commercial Code:

       The lessee and lessor may, by a conspicuous writing
       contained in the lease or elsewhere, provide that the
       provisions of this section will not apply to a new
       motor vehicle which is otherwise subject to the
       provisions of title 44, chapter 9, article 5 [the
       Lemon Law]. . . .    When the parties have so agreed,
       then for the purposes of title 44, chapter 9, article
       5, the lessee shall be deemed the consumer of the
       motor vehicle, with the lessor having all the rights
       of a lienholder in such motor vehicle.

A.R.S. § 47-2A517(F).          Subsection F recognizes that although

leases may be “otherwise subject” to the Lemon Law, the remedies

provided    in   section    44-1263(A)    are,      as   a   practical   matter,

simply not available to the lessee.                  As the latter part of

subsection F makes clear, for such remedies to be available, the

lessee and lessor have to be made the functional equivalents of

a consumer and a lienholder.           There is no “conspicuous writing”

evidencing such an agreement in this case.

¶44         Furthermore, a proponent of the amendment noted that

“unlike a buyer, a lessee normally does not have the right to

sell   or   otherwise      alienate    title   to    the     leased   goods,   an

important reason why it may often be inappropriate to allow the

lessee the remedies available under the lemon law.”                   State Bar

of Ariz., Corp., Banking and Commercial Loan Section, Comm. on

U.C.C. Article 2A, Report of the Comm. on Article 2A (Oct. 1,

1991) (on file with Ariz. Legislative Council) (related to H.B.

2421, Fortieth Legislature, Second Regular Sess.)                 Accordingly,



                                      - 19 -
unless the lessor and lessee have expressly provided in writing

to    permit       the   lessee   “to   ‘sell’    the    vehicle    back   to    the

manufacturer or other responsible party or to exercise other

remedies under the lemon law,” a lessee has no remedy under the

Lemon Law.         Because Parrot and Pitre did not expressly provide

for   such     a    contingency,    Parrot’s     claim   under     the   Lemon   Law

fails.

                                          V

¶45            For the foregoing reasons, we vacate the decision of

the court of appeals and affirm the summary judgment entered by

the superior court.

                                        __________________________________
                                        Michael D. Ryan, Justice


CONCURRING:


_________________________________________
Ruth V. McGregor, Chief Justice


_________________________________________
Rebecca White Berch, Vice Chief Justice


_________________________________________
Andrew D. Hurwitz, Justice


_________________________________________
W. Scott Bales, Justice




                                        - 20 -